Citation Nr: 1302203	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  06-38 659	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for allergic rhinitis from April 21, 2005 thru December 14, 2005.

2.  Entitlement to a compensable rating for allergic rhinitis from December 15, 2005, forward. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and R.M. 



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1982 to January 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for allergic rhinitis and assigned an initial non-compensable (0 percent) disability rating effective April 21, 2005.  The issue of entitlement to a compensable rating for allergic rhinitis was remanded by the Board for further evidentiary development in February 2009 and September 2011.  

The Veteran testified at a personal hearing before a Veterans Law Judge in March 2008, a transcript of this hearing is of record.  The Veterans Law Judge who presided at the Veteran's hearing in June 1998 is no longer at the Board. The Veteran was advised in writing that she had the right to another hearing by another Veterans Law Judge.  See 38 U.S.C.A. § 7102  (West 2002); 38 C.F.R. § 20.707 (2012).  In July 2012, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) sitting in Nashville, Tennessee.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to an increased rating for sinusitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In July 2012, the RO received a request for an increased rating for the Veteran's service-connected sinusitis.  In a September 2012 rating decision, the RO noted that the Veteran requested an increase in her service-connected sinusitis, but stated that the issue was currently under appeal.  However, a final decision was promulgated by the Board on this issue in February 2009.  As such the Board has construed the July 2012 correspondence as a new claim for an increased rating for sinusitis.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

As hereinafter explained, the Board finds that the evidence warrants a 30 percent rating for the rhinitis from April 21, 2005, thru December 14, 2005.  This is the maximum schedular rating available under Code 6522.  As for the period from December 15, 2005, the Board finds that the evidence of record is not adequate to allow for a merits decision.  Under the particular circumstances of this case, the Board believes it appropriate to bifurcate the issue so that the grant of a 30 percent rating for the period prior to December 15, 2005, can be effectuated without needless delay.  

The issue of entitlement to a compensable rating for allergic rhinitis for the portion of the appeal extending from December 15, 2005, forward, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the portion of the appeal extending from April 21, 2005 thru December 14, 2005, the Veteran's rhinitis was manifested by polyps in the right middle meatus. 


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for allergic rhinitis from April 21, 2005, thru December 14, 2005, have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102 , 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that, in April 2005 and August 2006 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO provided VCAA notice to the Veteran in April 2005 and August 2006.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  These letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, 18 Vet. App. at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.    

Furthermore, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Duty to Assist

Furthermore, with regard to the period from April 21, 2005, thru December 14, 2005, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, as well as, post-service VA and private medical records.  No additional pertinent evidence has been identified by the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4)(i).  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran has been afforded a VA examination to evaluate her disabilities in this appeal.  All pertinent VA examination reports are of record, including the examinations conducted in August 2005 and April 2009.  The Board notes that each VA examination report contains clinical findings, analysis of etiology and symptomatology (as appropriate to each issue), and informed discussion of the facts of record to provide probative medical evidence to address the issues decided below.  As such, the Board finds these examinations to be adequate for the purposes of adjudicating the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. §§ 3.159, 20.1102.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2012).  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco, 7 Vet. App. 55.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2) . 

III.  Factual Basis 

The Veteran is seeking a compensable rating for her service-connected allergic rhinitis.  Service connection for allergic rhinitis was awarded effective April 21, 2005, under Diagnostic Code 6522.  A non-compensable (0 percent) disability rating was assigned.  

In connection with her April 2005 claim of service connection, the Veteran underwent a VA examination in August 2005 in which the examiner noted a history of rhinitis.  The Veteran asserted the problems began in 1983 and that she had frequent sinus infections while in the military.  The Veteran complained of itchy dry eyes, sore throat, chronic nasal stuffiness, clear rhinorrhea, post-nasal drip, and cough with yellow-green phlegm.  The Veteran noted that she had started allergy immunotherapy in the past year.  The Veteran also noted that she was prescribed medications.  The VA examiner, upon examination, found no turbinate edema, no rhinorrhea, no crusting, no polyps, and zero percent obstruction.  The examiner opined that it was more likely than not that the patient had allergic rhinitis while in the military. 

In October 2005, the Veteran began private treatment with Kenneth A. Brown, M.D.  He noted inflamed congested middle turbinate and was suspicious of polyps based on the Veteran's CT scan.  A November 2005 endoscopy showed polyps in the right middle meatus, on the left, and at the sphenoid on the left.  On December 14, 2005, bilateral endoscopic sinus surgery was performed.  Polyps in the right middle meatus were taken down per the surgical report. 

IV.  Analysis 

The Veteran's service-connected allergic rhinitis has been rated by the RO under the provisions of Diagnostic Code 6522.  Under this regulatory provision, a rating of 10 percent is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted for allergic rhinitis with polyps. 38 C.F.R. § 4.97, Diagnostic Code 6522. 

The Board notes that the August 2005 VA examination found no polyps or obstructions, however, polyps were indicated in the private medical records of Dr. Brown beginning October 2005. An endoscopy performed in November 2005 confirmed polyps in the Veteran's right middle meatus, on the left, and at the sphenoid on the left.  On December 14, 2005, the Veteran underwent bilateral endoscopic sinus surgery in which Dr. B. again confirmed polyps in her right middle meatus.  During the surgery the polyps at the right middle meatus were taken down.  

The evidence of record reasonably suggests that the Veteran had polyps prior to December 14, 2005, when a specialized procedure detected them.  As such, the Board finds that for the period from April 21, 2005 thru December 14, 2005, a 30 percent rating is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  This is the maximum evaluation available under this diagnostic code. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See Thun v. Peake, 22 Vet App 111 (2008).   The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 



ORDER

A 30 percent disability rating (but no higher) is warranted for service-connected allergic rhinitis from April 21, 2005, thru December 14, 2005.  To this extent, the appeal is granted, subject to the laws and regulations applicable to the payment of VA monetary benefits. 


REMAND

The question of the proper rating for the rhinitis from December 15, 2005, remains.  Although a surgical procedure was performed by Dr. Brown, a January 2006 treatment record reflects that he detected polyps around the middle meatus antrostomy.  However, an April 2009 VA examination did not refer to any such polyps.  Clarification is necessary.  Moreover, at the July 2012 hearing, the Veteran testified that her allergic rhinitis has progressively increased in severity.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should locate and associate with the claims file any pertinent VA treatment records from July 2012 to the present.  
    
2. The Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of her allergic rhinitis.  The claims file must be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  All examination findings should be reported to allow for application of VA rating criteria for allergic rhinitis as outlined in 38 C.F.R. § 4.97, Diagnostic Code 6522.  

The examiner should specifically discuss whether there is evidence of any polyps as reported by Dr. Brown in January 2006.  

3. Thereafter, the RO/AMC should review the expanded record and determine the proper rating for rhinitis from December 15, 2006.  The Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


